Citation Nr: 1501938	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  08-09 743A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent for a left shoulder disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel






INTRODUCTION

The Veteran served on active duty from January 1993 to September 2000.

This appeal initially came to the Board of Veterans' Appeals (Board) from an August 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for a left shoulder disability and assigned an initial noncompensable evaluation.  A February 2008 rating decision increased the initial evaluation of the Veteran's left shoulder disability to 20 percent.

This case was most recently before the Board in November 2013, when the Board denied a rating in excess of 20 percent for a left shoulder disability.  The Veteran timely appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2014, pursuant to a Joint Motion for Remand (Joint Motion), the Court vacated and remanded the Board's November 2013 decision to the extent it denied entitlement to a rating in excess of 20 percent for a left shoulder disability.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Joint Motion found that a March 2012 examination was inadequate.  Specifically, the Joint Motion noted that the March 2012 examination report was internally inconsistent and inadequately assessed the Veteran's functional limitations, to include whether the pain related to his left shoulder disability on repetitive use could result in additional limitation of motion due to weakened movement, excess fatigability, or incoordination.  The Court noted that the March 2012 examiner stated both that the Veteran was unable to perform repetitive-use testing and that the Veteran did not have additional loss of motion following repetitive use testing.  Accordingly, on remand, the Veteran should be afforded with a new examination to address the current nature and severity of his left shoulder disability.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records from July 2011 to the present.

2.  Schedule the Veteran for a VA examination of his left shoulder disability.  The examiner should make sure to explain whether the Veteran's repetitive use of his left shoulder results in additional loss of motion due to factors such as pain, weakened movement, excess fatigability, or incoordination.  If feasible, any additional functional loss should be expressed in terms of degrees of lost motion.

3.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

